41 N.Y.2d 931 (1977)
In the Matter of the Claim of Terry T. McKay, Respondent,
v.
Town of West Seneca et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued February 10, 1977.
Decided March 24, 1977.
Mark W. Hamberger and Marvin H. Mason for appellants.
John J. Gruber for claimant-respondent.
Concur: Chief Judge BREITEL and Judges GABRIELLI, JONES, WACHTLER and FUCHSBERG. Judge COOKE dissents and votes to affirm on the opinion by Presiding Justice HAROLD E. KOREMAN at the Appellate Division (51 AD2d 373, 374-377). Taking no part: Judge JASEN.
Order reversed and the decision of the Workmen's Compensation Board reinstated on the dissenting opinion by Mr. Justice A. FRANKLIN MAHONEY at the Appellate Division (51 AD2d 373, 377-381).